DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the Abstract include legal terms/phraseology that is not permitted, where “comprises” (in lines 2 and 4).  Correction is required.  See MPEP § 608.01(b).  (Suggestion:  “comprises” may be changed to - -includes --.)
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 does not end in a period; therefore in line 5, “the slot region” should be changed to - - the slot region . - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as to the following:
In claim 16, line 2, there is no antecedent basis for “the carriage”;
In claim 18, line 2, there is no antecedent basis for “the carriage”; and 
In claim 18, line 7, there is no antecedent basis for “the guide formation”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 16, 20, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Moransais (U.S. Patent No. 3,709,071, cited by applicant).
Moransais (‘071) discloses:  a clamping device (as shown in Fig. 1) for clamping an elongate article (e.g., 13), the clamping device comprising:  a body (1) defining an internal space (4, 5) through which the elongate article (13) can extend; a clamping mechanism (6, 7) in the internal space (4, 5), the clamping mechanism (7)  comprising a clamping member (7) and an urging member (6) for urging the clamping member (7) into clamping engagement with the elongate article (13, as demonstrated in Fig. 2)); the body (1) having a reaction formation (lower wall 15, see Fig. 5) along which the elongate article (13) can extend, the reaction formation (15) being for applying a reaction force to the elongate article (13) when so engaged by the clamping member (7); the clamping device further includes a release member (any of 8, 9, 20, 22) for releasing the clamping member from engagement (via moving 8-9, 20, 22 in a direction against the force of spring 6) with the elongate article (13); wherein the body defines an opening arrangement (distal end opening of space portion 4, shown in Figs. 1 & 2), the opening arrangement (4) being configured to receive the clamping mechanism (7) and the release member (8, 9, 20, 22)) therethrough into the internal space (4, 5); 
(concerning claim 3) the opening arrangement (distal end portion of space portion 4) has a main opening region (defined by end wall portions surrounding entrance of space 4, as depicted in Fig. 1) defined by the body (1), the main opening region being configured to receive the clamping mechanism (6, 7) therethrough into the internal space 4, 5), and wherein the opening arrangement has a slot region (region of body that includes at least lateral window 10) defined by the body (1), the release member (8, 9, 20, 22; as depicted in Figs. 1, & 4-6) extending through the slot region (10);
(concerning claim 4) the main opening region and the slot region (10) communicate with each other to allow the release member (8, 9, 20, 22) to be received in the slot region (10) when the release member (8, 9, 20, 22) is received through the opening arrangement (as demonstrated in at least Fig 3);
(concerning claim 5) the opening arrangement has an exit opening region (outer end region of channel 12 where article 13 exits; see Fig 2) through which the elongate article (13) can exit when the elongate article (13) is fed into the internal space (4), and the body (1) defines a feed opening region (region where channel 12 intersects chamber 4; see Fig 2) through which the elongate article (13) can be fed when the elongate article (13) is fed into the internal space (4), the exit opening region and the main opening region communicating with each other, so that the main opening region and the exit opening region are together a single opening (as depicted in at least Fig. 2);
(concerning claim 16, as best understood) wherein the release member (8, 9, 20, 22) extends through the opening arrangement (as depicted in Figs. 1-5), and the release member (8, 9, 20, 22) is movable from a secured position (i.e., as shown in Fig. 2, where article 13 is held in a secured position) to a released position (release position defined when the clamping member 7 is actuated in a direction compressing spring 6 to release article 13 from contact of 7), whereby the clamping member (7) is arranged to clamp the elongate article when the release member is in the secured position, and whereby the clamping member is released when the release member (8, 9, 20, 22) is in the released position, the carriage [i.e. the clamping member] being movable with the release member (8, 9, 20, 22) between the secured and released positions, and wherein the urging member (6) urges the carriage and the release member (8, 9, 20, 22) to the secured position (as depicted in Fig 2);
(concerning claim 20) a method of assembling the clamping device, wherein the method comprises inserting the clamping mechanism (6, 7) into the body (1) through the opening arrangement (which includes opening 14 of window 10) so that the release member (8, 9, 20, 22) extends through the opening arrangement (as demonstrated and performed in Fig 3, and described in at least col. 4, lines 1-14);
(concerning claim 21) the opening arrangement includes a main opening region (defined by end wall portions surrounding entrance of space 4, as depicted in Fig. 1) and an elongate slot region (region of body that includes at least lateral window 10), and the method includes disposing the release member (e.g., 8, 9), in the elongate slot region as the clamping mechanism is received through the main opening region (as demonstrated and performed in Fig 3, and described in at least col. 4, lines 1-14); and 
(concerning claim 25) a clamping device (as shown in Fig. 1) for clamping an elongate article (13), the clamping device comprising:  a body (1); a clamping mechanism (6, 7) in the body (1), the clamping mechanism (6, 7) comprising a clamping member (7) and an urging member (6) for urging the clamping member (7) into clamping engagement with the elongate article (13); the body (1) having a reaction formation (lower wall 15, see Fig. 5) along which the elongate article (13) can extend, the reaction formation being for applying a reaction force to the elongate article (13) when so engaged by the clamping member (7; as depicted in Fig. 2); a carriage (section of body that includes window 10) on which the clamping member (7) is carried; and a release member (8, 9) on the clamping member (7) for releasing the clamping member (7; releasing when the clamping member 7 is actuated in a direction compressing spring 6 to release article 13 from contact of 7) from engagement with the elongate article (13), the release member (8, 9) extending outwardly (as shown in Figs. 4 & 5) from the body (1).

Allowable Subject Matter
Claims 2, 6, 8-12, 14, 15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clamping device are also represented by Bacon (U.S. Patent Publication No. 2014/0123439A1); Facey et al. (U.S. Patent No. 6,058,574), Giemza (U.S. Patent Publication No. 2012/0110791A1), and Shawcross et al. (U.S. Patent No. 8,112,847). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677